Exhibit 10.8
AMENDED AND RESTATED METAL SUPPLY AGREEMENT
between
NOVELIS INC.

(as Purchaser)

and

RIO TINTO ALCAN INC.

(as Supplier)
for the Supply of Sheet Ingot in North America
Dated as of January 1, 2008



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

         
1. DEFINITIONS AND INTERPRETATION
    2    
2. METAL
    10    
3. FORCE MAJEURE
    16    
4. ASSIGNMENT
    18    
5. TERM AND TERMINATION
    19    
6. EVENTS OF DEFAULT
    19    
7. DISPUTE RESOLUTION
    21    
8. MISCELLANEOUS
    24  
 
       
SCHEDULES
         
1 Product Premium
         
2 Metal Specifications
         
3 Shipment and Delivery Performance
       



--------------------------------------------------------------------------------



 



 

AMENDED AND RESTATED METAL SUPPLY AGREEMENT
THIS AGREEMENT entered into in the City of Montréal, Province of Quebec, as of
January  1, 2008.

     
BETWEEN:
  NOVELIS INC., a corporation organized under the Canada Business Corporations
Act (“Novelis” or the “Purchaser”);
 
   
AND:
  RIO TINTO ALCAN INC. (formally known as Alcan Inc.), a corporation organized
under the Canada Business Corporations Act (“Alcan” or the “Supplier”).

RECITALS:
WHEREAS the Parties, entered into a Metal Supply Agreement dated January 5, 2005
(the “Original Agreement”) relating to the supply of Metal at the Delivery
Sites;
WHEREAS the Parties wish to modify certain of the terms and conditions of the
Original Agreement and amend and restate the Original Agreement by this
Agreement.
NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions

For the purposes of this Agreement, the following terms and expressions and
variations thereof shall, unless another meaning is clearly required in the
context, have the meanings specified or referred to in this Section 1.1:
“Affected Party” has the meaning set forth in Section 3.1.
“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by, or is under common control with such first Person as
of the date on which or at any time during the period for when such
determination is being made. For purposes of this definition, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other interests, by contract or otherwise and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Agreement” means this Amended and Restated Metal Supply Agreement, including
all of the Schedules hereto.
“Alcan” means Rio Tinto Alcan Inc. and its successors and permitted assigns.



--------------------------------------------------------------------------------



 



3

“Alcan Group” means Alcan and its Affiliates from time to time.
“Annual Base Quantity” means in respect of each Contract Year, *** Tonnes of
Metal; provided that commencing in respect of the *** Contract Year, either
Party, by notice to the other Party no later than 18 months prior to the
commencement of a Contract Year, may reduce the Annual Base Quantity for such
Contract Year and all subsequent Contract Years by *** Tonnes. Only one such
reduction will be permitted to be exercised in respect of any Contract Year
(i.e. the Annual Base Quantity may not be so reduced by more than *** Tonnes in
any Contract Year, but the Annual Base Quantity may be reduced again in a
subsequent Contract Year). For example, in ***, a Party reduces the Annual Base
Quantity for *** and all subsequent Contract Years by *** Tonnes to *** Tonnes ;
in ***, a Party reduces the Annual Base Quantity for *** and all subsequent
Contract Years by an additional *** Tonnes to *** Tonnes ; no further reductions
are made for the *** and *** Contract Years; in *** a Party reduces the Annual
Base Quantity for *** and all subsequent Contract Years by an additional ***
Tonnes to *** Tonnes and in *** a Party reduces the Annual Base Quantity for ***
by an additional *** Tonnes to ***, in which case the Agreement shall terminate
on ***.
“Applicable Law” means any applicable law, rule or regulation of any
Governmental Authority or any outstanding order, judgment, injunction, ruling or
decree by any Governmental Authority.
“Business Concern” means any corporation, company, limited liability company,
partnership, joint venture, trust, unincorporated association or any other form
of association.
“Business Day” means any day excluding (i) Saturday, Sunday and any other day
which, in the City of Montréal (Canada) or in the City of New York (United
States), is a legal holiday, or (ii) a day on which banks are authorized by
Applicable Law to close in the city of Montréal (Canada) or in the city of New
York (United States).

    “Commercially Reasonable Efforts” means the efforts that a reasonable and
prudent Person desirous of achieving a business result would use in similar

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



4

circumstances to ensure that such result is achieved as expeditiously as
possible in the context of commercial relations of the type contemplated in this
Agreement; provided, however, that an obligation to use Commercially Reasonable
Efforts under this Agreement does not require the Person subject to that
obligation to assume any material obligations or pay any material amounts to a
Third Party or take actions that would reduce the benefits intended to be
obtained by such Person under this Agreement.
“Consent” means any approval, consent, ratification, waiver or other
authorization.
“Contract Price” means, for each Tonne of Metal sold and purchased hereunder in
any month, the aggregate of the following:

  (i)   the Midwest Price calculated for such month;     (ii)   minus the LME
Discount Percentage of the LME 3-Month Aluminum Price for such month:

  (a)   on the portion purchased in such month of the first *** Tonnes of Metal
purchased in Contract Year ***;     (b)   on the portion purchased in such month
of the first *** Tonnes of Metal purchased in Contract Year ***; and     (c)  
on the portion purchased in such month of the first *** Tonnes of Metal
purchased in Contract Year ***;

  (iii)   plus the Product Premium in effect in such month;     (iv)   minus the
Logistics Discount Amount applicable in such month ;     (v)   plus the Cut
Premium, if any, applicable to such Metal;     (vi)   plus the Small Quantity
Premium, if any, applicable to such Metal; and     (vii)   minus the Product
Discount, if any, applicable to such Metal.

such amount shall be rounded upwards to the nearest Dollar.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



5

“Contract Year” means each Calendar Year during the Term, including any renewals
thereof (sometimes referred to as Contract Year 1, Contract Year 2, etc.).
“CPT” means, to the extent not inconsistent with the provisions of this
Agreement, CPT as defined in Incoterms 2000, published by the ICC, Paris,
France, as amended from time to time.
“Cut Premium” means, in respect of each Tonne of Metal supplied hereunder, an
amount equal to (i) $*** per Tonne for one butt, or (ii) $*** per Tonne for two
butts; provided that Cut Premium is only applicable if the Purchaser has
requested, in the Order relating to the applicable supply of Metal, that the
Supplier remove butts of the supplied Metal.
“Default Interest Rate” means the rate of interest charged by the Supplier from
time to time on late payments in accordance with Supplier’s normal commercial
practice as indicated on invoices issued by Supplier to Purchaser hereunder.
“Defaulting Party” has the meaning set forth in Section 6.
“Delivery Site” means any of the following facilities of the Purchaser, as
specified in each Order of Metal hereunder provided by the Purchaser:

  (i)   Oswego Plant, Oswego, New York;     (ii)   Logan Aluminum, Russelville,
Kentucky; or     (iii)   such other facilities of the Purchaser as may be agreed
to by the Supplier.

“Disputes” has the meaning set forth in Section 7.1.
“Dollars” or “$” means the lawful currency of the United States of America.
“Event of Default” has the meaning set forth in Section 6.
“Force Majeure” has the meaning set forth in Section 3.2.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



6

“Governmental Authority” means any court, arbitration panel, governmental or
regulatory authority, agency, stock exchange, commission or body.
“Governmental Authorization” means any Consent, license, certificate, franchise,
registration or permit issued, granted, given or otherwise made available by, or
under the authority of, any Governmental Authority or pursuant to any Applicable
Law.
“Group” means Alcan Group or Novelis Group, as the context requires.
“ICC” means the International Chamber of Commerce.
“Incoterms 2000” means the set of international rules updated in the year 2000
for the interpretation of the most commonly used trade terms for foreign trade,
as published by the ICC.
“Information” means any information, whether or not patentable or copyrightable,
in written, oral, electronic or other tangible or intangible forms, stored in
any medium, including studies, reports, test procedures, research, records,
books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, manufacturing techniques, manufacturing variables, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
products, product plans, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer
information, customer services, supplier information, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.
“Liabilities” has the meaning set forth in the Separation Agreement.
“LME Discount Percentage” means ***%.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



7

“LME 3-Month Aluminum Price” for any calendar month, means the arithmetic
average of the LME 3-Month seller’s price for primary high grade aluminum, as
published in Metal Bulletin on each day during the calendar month preceding such
calendar month or as otherwise determined pursuant to Section 2.6 (b). For
avoidance of doubt, the LME 3-Month Aluminum Price for the month of April will
be based on aluminum prices published during the month of March.
“LME” means the London Metal Exchange.
“Logistics Discount Amount” means, in respect of any supply to the Oswego, New
York Delivery Site, a discount of $*** per Tonne.
“Metal” means aluminum sheet ingot having the specifications set forth in
Schedule 2.
“Midwest Price” (i) with respect to purchases of Metal (a) in Contract Year ***
up to *** Tonnes, (b) in Contract Year *** up to *** Tonnes and (c) in Contract
Year *** up to *** Tonnes, for any calendar month when such purchases are
shipped and applicable only to such purchases, means the arithmetic average of
the “MW US Transaction” price for primary high grade aluminum, as published in
Platt’s Metals Week on each day during the calendar month preceding such
calendar month of shipment or as otherwise determined pursuant to Section 2.6
(b); and (ii) with respect to all other purchases of Metal for any calendar
month when any such other purchases are shipped and applicable only to such
other purchases, means the arithmetic average of the “MW US Transaction” price
for primary high grade aluminum, as published in Platt’s Metals Week on each day
during such calendar month of shipment or as otherwise determined pursuant to
Section 2.6(b).
“Novelis” means Novelis Inc. and its successor and permitted assigns.
“Novelis Group” means Novelis and its Affiliates from time to time.
“Order” has the meaning set forth in Section 2.4.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



8

“Ordinary Course of Business” means any action taken by a Person that is in the
ordinary course of the normal, day-to-day operations of such Person and is
consistent with the past practices of such Person.
“Original Agreement” has the meaning set out in the Preamble to this Agreement.
“Party” means each of the Purchaser and the Supplier as a party to this
Agreement and “Parties” means both of them.
“Person” means any individual, Business Concern or Governmental Authority.
“Product Discount” means $*** per Tonne in respect of (i) the first *** Tonnes
of purchases in any Contract Year of Metal comprising alloys 5*** and 3*** in
sizes *** and *** and (ii) any volume of such alloys and sizes purchased in a
Contract Year in excess of *** Tonnes up to *** Tonnes (additional maximum ***
Tonnes) to the extent and on an equal basis with each Tonne of Metal purchased
in such Contract Year in excess of *** Tonnes up to *** Tonnes.
“Product Premium” means,

  (i)   in respect of Metal supplied hereunder up to June 30, 2008, the premiums
per Tonne set out in Schedule 1; and     (ii)   in respect of Metal supplied
hereunder in each 12 month period from July 1 to June 30, commencing July 1,
2008, the applicable Product Premium at June 30 of the immediately preceding 12
month period plus an amount equal to the product of (i) the Product Premium for
the immediately preceeding 12 month period and (ii) ***% of the percentage
variation in the US PPI that has taken place between January 1 and December 31
in the last ended Contract Year.

“Purchaser” has the meaning set forth in the Preamble to this Agreement.
“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



9

“Sales Tax” means any sales, use, consumption, goods and services, value added
or similar tax, duty or charge imposed by a Governmental Authority pursuant to
Applicable Law.
“Separation Agreement” means the Separation Agreement dated December 31, 2004
between the Parties, as amended, restated or modified from time to time.
“Small Quantity Premium” means the following premium amounts payable in respect
of supplies hereunder where the alloy size combination ordered by the Purchaser
in any Order is under the lesser of 100 Tonnes or one furnace load:

      Quantity (Tonnes)   Premium Per Tonne
*** to ***
  $***
*** to ***
  $***
*** to ***, or one furnace load if smaller
  $***

“Specifications” means specifications for Metal as set out in Schedule 2.
“Supplier” has the meaning set forth in the Preamble to this Agreement.
“Supplier Facilities” means the facilities of the Supplier located in any of the
following locations, to be selected at the Supplier’s option:

  (i)   Laterrière,     (ii)   Grande-Baie,     (iii)   Bécancour,     (iv)  
Kitimat,

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



10

  (v)   or such other locations as may be agreed to by the Purchaser in
accordance with Section 2.1(b).

“Term” has the meaning set forth in Section 5.1.
“Terminating Party” has the meaning set forth in Section 6.
“Third Party” means a Person that is not a Party to this Agreement, other than a
member or an Affiliate of Alcan Group or a member or an Affiliate of Novelis
Group.
“Tonne” means 1,000 kilograms.
“US PPI” means the Producer Price Index for industrial commodities (Series Id:
WPUSOP2000), as published monthly by the Bureau of Labor Statistics of the U.S.
Department of Labor.

1.2   Currency       All references to currency herein are to Dollars unless
otherwise specified.   1.3   Vienna Convention       The Parties agree that the
terms of the United Nations Convention (Vienna Convention) on Contracts for the
International Sale of Goods (1980) shall not apply to this Agreement or the
obligations of the Parties hereunder.

2.   METAL

2.1   Supply and Sale by the Supplier

  (a)   Subject to the terms and conditions of this Agreement, beginning as of
*** and continuing throughout the Term of this Agreement, the Supplier shall
supply and sell to the Purchaser in each Contract year, “CPT the applicable
Delivery Site”, a quantity of Metal equal to the Annual Base Quantity, subject
to adjustment resulting from the monthly purchases of Metal pursuant to and in
accordance with Section 2.4(i).     (b)   The Supplier shall supply Metal from a
Supplier Facility of the Supplier’s choosing or from such other sources and
locations as may be agreed by the Parties. If the Supplier wishes at any time to
deliver

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



11

      Metal hereunder to the Purchaser from a source other than the facilities
named in the definition of “Supplier Facilities” herein, it may do so provided
such Metal complies with the Specifications and the Purchaser has confirmed in
writing that the source of such Metal is acceptable to it. The Purchaser shall
act reasonably in providing such confirmation.     (c)   The quantity of Metal
which the Purchaser agrees to purchase and the Supplier agrees to supply
hereunder shall be subject to reduction on a pro rata basis in the event the
Supplier provides notice to the Purchaser that one of the Supplier Facilities
owned by the Supplier has been temporarily or permanently shut down by the
Supplier, provided such shut down has occurred as a result of a good faith
decision by the Supplier that the continued operation of such Supplier Facility
would be uneconomic or otherwise unviable or non value-maximizing for the
Supplier. This reduction shall be for such quantity as may be agreed by the
Parties and, failing agreement, shall be for such quantity as is equal to the
Annual Base Quantity for the applicable Contract Year multiplied by the annual
reduction capacity of Metal of the Supplier Facilities that have been shut down,
and divided by the total annual production capacity of Metal of all Supplier
Facilities before giving effect to the shutdown.         Annual Base Quantity
for the relevant Contract Years and other related volume levels will be adjusted
accordingly. Any reduction pursuant to this section 2.1(c) in the Supplier’s
obligation to supply Metal shall only take effect 18 months after Supplier has
provided notice thereof to Purchaser.         Likewise, should the Purchaser
decide to shut down any of its facilities being supplied under this Agreement,
Purchaser will be entitled to reduce Annual Base Quantities in a similar manner
and with the same 18-month notice to Supplier.

2.2   Purchase by the Purchaser       Subject to the terms and conditions of
this Agreement, beginning as of *** and continuing throughout the Term of this
Agreement, the Purchaser shall purchase and take delivery from the Supplier in
each Contract Year , “CPT the applicable Delivery Site” , a quantity of Metal
equal to the Annual Base Quantity , subject to adjustment resulting from the
monthly purchases of Metal pursuant to and in accordance with Section 2.4(i).  
2.3   Notification of Estimated Quantities of Metal Required by the Purchaser

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



12



  a)   The Purchaser and the Supplier shall use Commercially Reasonable Efforts
to arrange for shipping and delivery to be evenly spread on a monthly basis
throughout each Contract Year.     b)   The quantity of Metal to be sold and
purchased hereunder (i) in each calendar month of the Term shall not exceed ***%
or be less than ***% of one twelfth (1/12) of the Annual Base Quantity for the
relevant Contract Year and (ii) in each Contract Year shall not exceed the
Annual Base Quantity for such Contract Year or be less than ***% of the Annual
Base Quantity for such Contract Year. Any variations to the sale and purchase of
the Annual Base Quantity in any Contract Year shall only occur as a result of
the monthly purchases of Metal pursuant to and in accordance with
Section 2.4(i).

2.4   Scheduling of Quantities       Subject to Section 2.3(b), throughout the
Term of this Agreement, by the fifteenth (15th) day of each calendar month (and
if such day is not a Business Day, on the Business Day immediately preceding
such 15th day), the Purchaser shall notify the Supplier of:

  (i)   the quantity of Metal it will purchase during the following calendar
month (an “Order”); the Purchaser shall use Commercially Reasonable Efforts to
ensure that the quantities identified in the Orders in each Contract Year are as
nearly equal as possible, and in any event would not fluctuate in respect of
delivery in any particular month by more or less than ***% of the Annual Base
Quantity divided by 12; and     (ii)   the Purchaser’s best estimate (which is
non-binding) of its Metal requirements during the two (2) calendar months
following the calendar month referred to in Section 2.4 (i).

2.5   Supplier’s Shipping Obligations

  (a)   The Supplier shall supply to the Purchaser, and the Purchaser shall
purchase from the Supplier, in accordance with the terms hereof, in each month,
such quantity of Metal as is identified by the Purchaser in respect of such
calendar month in the Order for such month delivered by the Purchaser in
accordance with Section 2.4 ;provided that during each calendar month the
Purchaser, by notice to the Supplier, may vary the quantity of Metal to be
purchased in such month to a quantity of

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



13

      Metal between ***% and ***% of the quantity of Metal identified in the
Order for such calendar month, subject to meeting the requirements of
Section 2.4(i) relative to minimum and maximum monthly quantities and of
Section 2.3(b) relative to the Annual Base Quantity.     (b)   Notwithstanding
the provisions of Incoterms 2000 and Section 2.9, the Supplier acknowledges its
responsibility to make all necessary arrangements for the transportation of
Metal to the Delivery Site on behalf of the Purchaser. The Supplier shall act as
the disclosed agent of the Purchaser in entering into contracts for hiring
carriers for the shipment of Metal under this Agreement. In doing this, the
Supplier shall use Commercially Reasonable Efforts to obtain competitive freight
rates and shall consult with the Purchaser before entering into any long term
contracts for hiring carriers on behalf of the Purchaser. The Supplier shall use
Commercially Reasonable Efforts to ensure that such transportation is suitable
for delivering the Metal to the Delivery Site.

  (c)   The Supplier undertakes to maintain the same practices and levels of
service in respect of shipments of Metal hereunder consistent with its past and
current practices. The Supplier undertakes to ensure that any shipments of Metal
supplied hereunder:

  (i)   to the Purchaser’s facilities at Oswego Plant, Oswego, New York, may be
made by rail to an intermediate point (which may be Brockville, Ontario), with
onward shipment to such Delivery Site by truck; and     (ii)   to the
Purchaser’s facilities at the Logan Aluminum Plant, Russellville, Kentucky, may
made by either rail or truck in accordance with current practice. Changes to
current practice require mutual agreement.

  (d)   Matters regarding shipment and delivery performance hereunder shall be
governed by the provisions of Schedule 3.

2.6   Price

  (a)   The price payable by the Purchaser to the Supplier for each Tonne of
Metal sold and purchased pursuant to Sections 2.1 and 2.2 shall be the Contract
Price. The calendar month used for calculating the Contract

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



14

      Price for any shipment of Metal shall be the calendar month of shipment
set forth in the relevant Order.     (b)   In the event that (i) LME ceases or
suspends trading in aluminum, (ii) Platt’s Metal Week ceases to be published or
ceases to publish the relevant reference price for determining the Midwest
Price, or (iii)  Metal Bulletin ceases to be published or ceases publication of
the relevant reference price for determining the LME 3-Month Aluminum Price, the
Parties shall meet with a view to agreeing on an alternative publication or, as
applicable, reference price. If the Parties fail to reach an agreement within
sixty (60) days of any Party having notified the other to enter into discussions
to agree to an alternative publication or reference price, then the Chairman of
the LME in London, England or his nominee shall be requested to select a
suitable reference in lieu thereof and an appropriate amendment to the terms of
this Section 2.6. The decision of the Chairman or his nominee shall be final and
binding on the Parties.     (c)   The Supplier shall use Commercially Reasonable
Efforts to review its costing practices with a view to reducing the alloy size
combination to less than one furnace load.

2.7   Quality

  (a)   Metal supplied under this Agreement shall comply with the Specifications
set forth in Schedule 2. The Supplier shall use Commercially Reasonable Efforts
to notify the Purchaser prior to shipment of any Metal that does not meet
Specifications. The Purchaser shall not be required to accept delivery of any
Metal that does not meet Specifications. If the Purchaser does not accept
delivery of Metal not meeting Specifications, the Supplier’s obligation shall be
limited to the assumption of all costs for return of such Metal to the Supplier,
and for the delivery of replacement Metal to the Purchaser. All other express or
implied warranties, conditions and other terms relating to Metal hereunder,
including warranties relating to merchantability or fitness for a particular
purpose, are hereby excluded to the fullest extent permitted by Applicable Law.
    (b)   If the Specifications for Metal supplied by the Supplier change, the
Supplier may propose that the Specifications set forth in Schedule 2 be amended
to reflect such changes. If the revised Specifications do not result in
increased costs for the processing of such Metal by the Purchaser, the Purchaser
shall not unreasonably withhold or delay its consent to such changed
specifications.



--------------------------------------------------------------------------------



 



15



2.8   Payment

  (a)   The Purchaser shall pay the Supplier in full, in accordance with
Supplier’s commercial invoice, for each shipment of Metal meeting the
Specifications set out in Schedule 2 or otherwise accepted by Purchaser. Payment
shall be made on the first (1st) day and fourteenth (14th) day of each month
during the Term (each a “Payment Date”), or if such day is not a Business Day,
then on the immediately following Business Day. Payment shall be made on each
Payment Date in respect of all invoices issued more than 30 days prior to such
payment date and not previously paid, with invoices issued after such date being
payable on the next following Payment Date.     (b)   If the Purchaser believes
that a shipment of Metal does not meet the Specifications set out in Schedule 2
and has rejected such shipment in a timely manner in accordance with the terms
hereof, it need not pay the invoice. However, if the Purchaser subsequently
accepts that the Metal complies with the Specifications set out in Schedule 2,
the Purchaser shall pay the invoice and, if payment is overdue pursuant to
Section 2.8(a) above, interest in accordance with Section 2.8(c).     (c)   If
any payment required to be made pursuant to Section 2.8(a) above is overdue, the
full amount shall bear interest at a rate per annum equal to the Default
Interest Rate calculated on the actual number of days elapsed, accrued from and
excluding the date on which such payment was due, up to and including the actual
date of receipt of payment in the nominated bank or banking account.     (d)  
All amounts paid to the Supplier or the Purchaser hereunder shall be paid in
Dollars by wire transfer in immediately available funds or by ACH to the account
specified by the Supplier or Purchaser, as applicable, by notice from time to
time by one Party to the other hereunder.     (e)   If any Party fails to
purchase or supply, as applicable, any quantity of Metal in any month as
required under the terms of this Agreement, such Party shall be liable to the
other Party for all direct damages, losses and costs resulting from such
failure, provided that such other Party shall use its Commercially Reasonable
Efforts to mitigate such damages, losses and costs.

2.9   Delivery       Metal shall be delivered CPT the Delivery Site identified
in each Order. The delivery of Metal pursuant to this Section 2.9 shall be
governed by Incoterms 2000, as amended from time to time.



--------------------------------------------------------------------------------



 



16



2.10   Title and Risk of Loss       Title to and risk of damage to and loss of
Metal shall pass to the Purchaser as the Metal is delivered by the Supplier to
the carrier.   2.11   Purchaser as Principal       Purchaser warrants that all
Metal to be purchased hereunder shall be purchased for Purchaser’s own
consumption. Purchaser agrees that it shall not re-sell or otherwise make
available to any Person any Metal purchased from the Supplier hereunder, other
than in respect of transactions undertaken in small quantities by the Purchaser
to balance purchases or Purchaser’s metal position.   2.12   Potential Alloy
Size Combinations       During the Term, the Parties shall continue to explore
in good faith potential alloy size combinations where the Purchaser could order
significant volumes at an appropriate discount to the Contract Price to be
agreed by the Parties.   2.13   Continuous Supply Chain Improvement       The
Parties shall form a work group comprised of four representatives of each Party
to identify opportunities to improve the supply chain, to agree on performance
metrics and to determine appropriate financial penalties and incentives relative
to target performance levels. The Parties shall use Commercially Reasonable
Efforts to complete such process by June 30, 2008. This Agreement, including
Schedule 3, will be modified accordingly to reflect any agreements reached by
the Parties in connection with such process.   3.   FORCE MAJEURE   3.1   Effect
of Force Majeure       No Party shall be liable for any loss or damage that
arises directly or indirectly through or as a result of any delay in the
fulfilment of or failure to fulfil its obligations in whole or in part (other
than the payment of money as may be owed by a Party) under this Agreement where
the delay or failure is due to Force Majeure. The obligations of the Party
affected by the event of Force Majeure (the “Affected Party”) shall be
suspended, to the extent that those obligations are affected by the event of
Force Majeure, from the date the Affected Party first gives notice in respect of
that event of Force Majeure until cessation of that event of Force Majeure (or
the consequences thereof).



--------------------------------------------------------------------------------



 



17



3.2   Definition       “Force Majeure” shall mean any act, occurrence or
omission (or other event), subsequent to the commencement of the Term hereof,
which is beyond the reasonable control of the Affected Party including, but not
limited to: fires, explosions, accidents, strikes, lockouts or labour
disturbances, floods, droughts, earthquakes, epidemics, seizures of cargo, wars
(whether or not declared), civil commotion, acts of God or the public enemy,
action of any government, legislature, court or other Governmental Authority,
action by any authority, representative or organisation exercising or claiming
to exercise powers of a government or Governmental Authority, compliance with
Applicable Law, blockades, power failures or curtailments, inadequacy or
shortages or curtailments or cessation of supplies of raw materials or other
supplies, failure or breakdown of equipment of facilities, the invocation of
Force Majeure by any party to an agreement under which any Party’s operations
are affected, and any declaration of Force Majeure by the facility producing the
Metal, or any other event beyond the reasonable control of the Parties whether
or not similar to the events or occurrences enumerated above. In no
circumstances shall problems with making payments constitute Force Majeure.  
3.3   Notice       Upon the occurrence of an event of Force Majeure, the
Affected Party shall promptly give notice to the other Party hereto setting
forth the details of the event of Force Majeure and an estimate of the likely
duration of the Affected Party’s inability to fulfil its obligations under this
Agreement. The Affected Party shall use Commercially Reasonable Efforts to
remove the said cause or causes and to resume, with the shortest possible delay,
compliance with its obligations under this Agreement provided that the Affected
Party shall not be required to settle any strike, lockout or labour dispute on
terms not acceptable to it. When the said cause or causes have ceased to exist,
the Affected Party shall promptly give notice to the other Party that such cause
or causes have ceased to exist.   3.4   Pro Rata Allocation       If the
Supplier’s supply of any Metal to be delivered to the Purchaser is stopped or
disrupted by an event of Force Majeure, the Supplier shall have the right to
allocate its available supplies of such Metal, if any, among any or all of its
existing customers whether or not under contract, in a fair and equitable
manner. In addition, where the Supplier is the Affected Party, it may (but shall
not be required to) offer to supply, from another source, Metal of similar
quality in substitution for the Metal subject to the event of Force Majeure to
satisfy that amount which would have otherwise been sold and purchased hereunder
at a price which may be more or less than the price hereunder.



--------------------------------------------------------------------------------



 



18



3.5   Consultation       Within thirty (30) days of the cessation of the event
of Force Majeure, the Parties shall consult with a view to reaching agreement as
to the Supplier’s obligation to provide, and the Purchaser’s obligation to take
delivery of, that quantity of Metal that could not be sold and purchased
hereunder because of the event of Force Majeure, provided that any such
shortfall quantity has not been replaced by substitute Metal pursuant to the
terms above.       In the absence of any agreement by the Parties, failure to
deliver or accept delivery of Metal which is excused by or results from the
operation of the foregoing provisions of this Section 3 shall not extend the
Term of this Agreement and the quantities of Metal to be sold and purchased
under this Agreement shall be reduced by the quantities affected by such
failure.   3.6   Termination

  (a)   If an event of Force Majeure where the Affected Party is the Purchaser
shall continue for more than *** consecutive calendar months, then the Supplier
shall have the right to terminate this Agreement.     (b)   If an event of Force
Majeure where the Affected Party is the Supplier shall continue for more than
*** consecutive calendar months, then the Purchaser shall have the right to
terminate this Agreement.

4.   ASSIGNMENT   4.1   Prohibition on Assignments       No Party shall assign
or transfer this Agreement, in whole or in part, or any interest or obligation
arising under this Agreement except as permitted by Section 4.2, without the
prior written consent of the other Party.   4.2   Assignment within Alcan Group
or Novelis Group

  (a)   With the consent of Novelis, such consent not to be unreasonably
withheld or delayed, Alcan may elect to have one or more of the Persons
comprising the Alcan Group assume the rights and obligations of the Supplier
under this Agreement, provided that

  (i)   Alcan shall remain fully liable for all obligations of the Supplier
hereunder, and     (ii)   the transferee will remain at all times a member of
the Alcan Group;

any such successor to Alcan as a Supplier under this Agreement shall be deemed
to be the “Supplier” for all purposes of the Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



19

  (b)   With the consent of Alcan, such consent not to be unreasonably withheld
or delayed, Novelis may elect to have one or more of the Persons comprising the
Novelis Group assume the rights and obligations of the Purchaser under this
Agreement, provided that

  (i)   Novelis shall remain fully liable for all obligations of the Purchaser
hereunder, and     (ii)   the transferee will remain at all times a member of
the Novelis Group;

any such successor to Novelis as Purchaser under this Agreement shall be deemed
to be the “Purchaser” for all purposes of this Agreement.

5.   TERM AND TERMINATION   5.1   Term       The term of this Agreement (the
“Term”) shall commence on *** and shall terminate on ***, unless terminated
earlier or automatically renewed pursuant to the provisions of this Agreement.  
5.2   Renewal       Unless terminated earlier, this Agreement shall be
automatically renewed for successive periods of one year until such time as the
Annual Base Quantity for a Contract Year has been reduced to zero, in which case
this Agreement shall terminate at the expiry of the Contract Year immediately
preceding such Contract Year.   5.3   Termination       This Agreement shall
terminate:

  (a)   upon expiry of the Term, as extended pursuant to automatic renewal;    
(b)   upon the mutual agreement of the Parties prior to the expiry of the Term;
    (c)   pursuant to Section 3.6 as a result of Force Majeure; or     (d)  
upon the occurrence of an Event of Default, in accordance with Section 6.

6.   EVENTS OF DEFAULT       This Agreement may be terminated in its entirety
immediately at the option of a Party (the “Terminating Party”), in the event
that an Event of Default occurs in relation to the other Party (the “Defaulting
Party”), and such

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



20

    termination shall take effect immediately upon the Terminating Party
providing notice to the Defaulting Party of the termination.       For the
purposes of this Agreement, each of the following shall individually and
collectively constitute an “Event of Default” with respect to a Party:

  (a)   such Party defaults in payment of any payments which are due and payable
by it pursuant to this Agreement, and such default is not cured within thirty
(30) days following receipt by the Defaulting Party of notice of such default;

(b)   such Party breaches any of its material obligations pursuant to this
Agreement (other than as set out in paragraph (a) above), and fails to cure it
within sixty (60) days after receipt of notice from the non-defaulting Party
specifying the default with reasonable detail and demanding that it be cured,
provided that if such breach is not capable of being cured within sixty
(60) days after receipt of such notice and the Party in default has diligently
pursued efforts to cure the default within the sixty (60) day period, no Event
of Default under this paragraph (b) shall occur;   (c)   in relation to the
Purchaser (1) upon the occurrence of a Non Compete Breach (as defined in the
Separation Agreement) and the giving of notice of the termination of this
Agreement by Alcan to Novelis Inc. pursuant to Section 14.03(b) of the
Separation Agreement and pursuant to this paragraph of this Agreement, or
(2) upon the occurrence of a Change of Control Non Compete Breach (as defined in
the Separation Agreement) and the giving of notice of the termination of this
Agreement by Alcan to Novelis Inc. pursuant to Section 14.04(e) of the
Separation Agreement, in which event the termination of this Agreement shall be
effective immediately upon Alcan providing Novelis Inc. notice pursuant to
Section 14.03(b) or Section 14.04(e) of the Separation Agreement;   (d)   such
Party (i) is bankrupt or insolvent or takes the benefit of any statute in force
for bankrupt or insolvent debtors, or (ii) files a proposal or takes any action
or proceeding before any court of competent jurisdiction for dissolution,
winding-up or liquidation, or for the liquidation of its assets, or a receiver
is appointed in respect of its assets, which order, filing or appointment is not
rescinded within sixty (60) days; or



--------------------------------------------------------------------------------



 



21

  (e)   proceedings are commenced by or against such Party under the laws of any
jurisdiction relating to reorganization, arrangement or compromise.

7.   DISPUTE RESOLUTION   7.1   Disputes       The provisions of this Section 7
shall govern all disputes, controversies or claims (whether arising in contract,
delict, tort or otherwise) between the Parties that may arise out of, or relate
to, or arise under or in connection with, this Agreement (a “Dispute”).   7.2  
Negotiation       The Parties hereby undertake to attempt in good faith to
resolve any Dispute by way of negotiation between senior executives who have
authority to settle such Dispute. In furtherance of the foregoing, any Party may
initiate the negotiation by way of a notice (an “Escalation Notice”) demanding
an in-person meeting involving representatives of the Parties at a senior level
of management of the Parties (or if the Parties agree, of the appropriate
strategic business unit or division within such Party). A copy of any Escalation
Notice shall be given to the Chief Legal Officer of each Party (which copy shall
state that it is an Escalation Notice pursuant to this Agreement). Any agenda,
location or procedures for such negotiation may be established by the Parties
from time to time; provided, however, that the negotiation shall be completed
within thirty (30) days of the date of the Escalation Notice or within such
longer period as the Parties may agree in writing prior to the expiration of the
initial thirty-day period.   7.3   Mediation

  (a)   If the Dispute has not been resolved by negotiation as provided in
Section 7.2 within thirty (30) days of the date of the Escalation Notice or such
extended period as may be agreed by the Parties, or should the Parties fail to
meet within the said thirty-day period, the Parties shall endeavour to settle
the Dispute by mediation. The Party wishing to refer a Dispute to mediation
shall give written notice to the other (the “Mediation Notice”) describing the
Dispute, requiring that the Dispute be submitted to mediation and proposing the
name of a suitable person to be appointed mediator.     (b)   If the other Party
rejects the proposed mediator and the Parties are unable to agree on a mediator
within fifteen (15) days of the Mediation Notice, then either Party may request
the CPR Institute for Dispute Resolution to appoint a mediator from the CPR
Panel of Distinguished Neutrals.



--------------------------------------------------------------------------------



 



22

  (c)   The mediator shall be entitled to make recommendations to the Parties
which, unless the Parties agree otherwise, shall not be binding upon them.    
(d)   The mediation shall continue until the earliest to occur of the following:
(i) the Parties reach agreement as to the resolution of the Dispute, (ii) the
mediator makes a finding that there is no possibility of resolution through
mediation, or (iii) sixty (60) days have elapsed since the appointment of the
mediator.     (e)   Each Party shall bear its own costs in connection with the
mediation; the fees and disbursements of the mediator shall be borne equally by
the Parties.     (f)   If the Parties accept any recommendation made by the
mediator or otherwise reach agreement as to the resolution of the Dispute, such
agreement shall be recorded in writing and signed by the Parties, whereupon it
shall become binding upon the Parties and have, as between them, the authority
of a final judgment or arbitral award (res judicata).     (g)   The mediation
shall be confidential and neither the Parties (including their auditors and
insurers) nor their counsel and any Person necessary to the conduct of the
mediation nor the mediator or any other neutral involved in the mediation shall
disclose the existence, content (including submissions made, positions adopted
and any evidence or documents presented or exchanged), or outcome of any
mediation hereunder without the prior written consent of the Parties, except as
may be required by Applicable Law or the applicable rules of a stock exchange.  
  (h)   In the event that a Dispute is referred to arbitration in accordance
with Section 7.4 below, the mediator or any other neutral involved in the
mediation shall not take part in the arbitration, whether as a witness or
otherwise, and any recommendation made by him in connection with the mediation
shall not be relied upon by either Party without the consent of the other Party
and of the mediator or neutral, and neither Party shall make use of or rely upon
information supplied, positions adopted, or arguments raised, by the other Party
in the mediation.     (i)   Subject to the right of the Parties to seek interim
or conservatory relief from a court of competent jurisdiction, as provided below
in Section 7.4 (e) neither Party shall be entitled to refer a Dispute to
arbitration unless the dispute has first been the subject of an Escalation
Notice and been referred to mediation in accordance with Sections 7.2 and 7.3.



--------------------------------------------------------------------------------



 



23



7.4   Arbitration

  (a)   Any Dispute which has not been resolved by negotiation or mediation as
provided herein shall, upon the request of either Party, be referred to and
finally resolved by arbitration in accordance with the Arbitration Rules of the
London Court of International Arbitration (“LCIA”) then in force (the “LCIA
Rules”).     (b)   The arbitral tribunal shall consist of three arbitrators. The
place of arbitration shall be Montréal, Canada. The language of the arbitration
shall be English.     (c)   The costs of the arbitration shall be specified by
the arbitral tribunal and shall be borne by the unsuccessful Party, unless the
arbitral tribunal, in its discretion, determines a different apportionment,
taking all relevant circumstances into account. The costs of arbitration
include, in addition to the costs of the arbitration as determined by the LCIA
Court under Article 28.1 of the LCIA Rules, the legal and other costs incurred
by the Parties, including: (i) the reasonable travel and other expenses of
witnesses; (ii) the reasonable fees and expenses of expert witnesses; and
(iii) the costs of legal representation and assistance, to the extent that the
arbitral tribunal determines that the amount of such costs is reasonable.    
(d)   The arbitral tribunal shall endeavour to issue its award within sixty
(60) days of the last hearing of the substantive issues in dispute between the
Parties; however, the arbitral tribunal shall not lose jurisdiction if it fails
to respect this delay. The arbitral award shall be final and binding.     (e)  
For the purposes of any interim or conservatory measure that may be sought in
aid of the arbitration proceedings, the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the competent court in the judicial district of
Montréal, Canada, and waive any right to invoke, and they hereby agree not to
invoke, any claim of forum non conveniens, inconvenient forum, or transfer or
change of venue. Without prejudice to such interim or conservatory remedies as
may be obtained from a competent court, the arbitral tribunal shall have full
authority to grant interim or conservatory remedies and to award damages for the
failure of any Party to respect the arbitral tribunal’s orders to that effect.  
  (f)   Neither the Parties (including their auditors and insurers) nor their
counsel and any Person necessary to the conduct of the arbitration nor the
arbitrators shall disclose the existence, content (including submissions and any
evidence or documents presented or exchanged), or outcome of any arbitration
hereunder without the prior written



--------------------------------------------------------------------------------



 



24

      consent of the Parties, except as may be required by Applicable Law or the
applicable rules of a stock exchange.

7.5   Continuing Obligations       The existence of a Dispute between the
Parties with respect to this Agreement shall not relieve either Party from
performance of its obligations under this Agreement that are not the subject of
such Dispute.   8.   MISCELLANEOUS   8.1   Construction       In this Agreement,
unless a clear contrary intention appears:       the singular number includes
the plural number and vice versa;

  (a)   reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;     (b)   reference to any gender
includes each other gender;     (c)   reference to any agreement, document or
instrument means such agreement, document or instrument as amended, modified,
supplemented or restated, and in effect from time to time in accordance with the
terms thereof subject to compliance with the requirements set forth herein;    
(d)   reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;     (e)   “herein”, “hereby”,
“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement or to the relevant Ancillary Agreement as a whole
and not to any particular Article, Section or other provision hereof or thereof;
    (f)   “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;



--------------------------------------------------------------------------------



 



25

  (g)   the Table of Contents and headings are for convenience of reference only
and shall not affect the construction or interpretation hereof or thereof;    
(h)   with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”; and     (i)   references
to documents, instruments or agreements shall be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto.

8.2   Notices       All notices and other communications under this Agreement
shall be in writing and shall be deemed to be duly given (a) on the date of
delivery, if delivered personally, (b) on the first Business Day following the
date of dispatch if delivered by a nationally recognized next-day courier
service, (c) on the date of actual receipt if delivered by registered or
certified mail, return receipt requested, postage prepaid or (d) if sent by
facsimile transmission, when transmitted and receipt is confirmed by telephone.
All notices hereunder shall be delivered as follows:

If to the Purchaser, to:
Novelis Inc.
3399 Peachtree Road NE, Suite 1500
Atlanta, Georgia 30326
Fax: 404-814-4272
Attention: General Counsel
If to the Supplier, to:
Rio Tinto Alcan Inc.
1188 Sherbrooke Street West
Montreal, Quebec
H3A 3G2
Fax: 514-848-8115
Attention: Chief Legal Officer
Any Party may, by notice to the other Party, change the address or fax number to
which such notices are to be given.



--------------------------------------------------------------------------------



 



26

8.3   Governing Law       This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Province of Quebec and the laws
of Canada applicable therein, irrespective of conflict of laws principles under
Quebec law, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.   8.4   Judgment Currency    
  The obligations of a Party to make payments hereunder shall not be discharged
by an amount paid in any currency other than Dollars, whether pursuant to a
court judgment or arbitral award or otherwise, to the extent that the amount so
paid upon conversion to Dollars and transferred to an account indicated by the
Party to receive such funds under normal banking procedures does not yield the
amount of Dollars due, and each Party hereby, as a separate obligation and
notwithstanding any such judgment or award, agrees to indemnify the other Party
against, and to pay to such Party on demand, in Dollars, any difference between
the sum originally due in Dollars and the amount of Dollars received upon any
such conversion and transfer.   8.5   Entire Agreement       This Agreement and
the schedules hereto and the specific agreements contemplated herein contain the
entire agreement between the Parties with respect to the subject matter hereof
and supersede all previous agreements, including the Original Agreement and the
letter agreement dated July 11, 2007, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter. No agreements or understandings exist between the Parties with respect
to the subject matter hereof other than those set forth or referred to herein or
therein.   8.6   Severability       If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any Party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties.



--------------------------------------------------------------------------------



 



27

8.7   Survival       The obligations of the Parties under Sections 2.6, 2.7,
2.8, 7, 8.14 and 8.15 and liability for the breach of any obligation contained
herein shall survive the expiration or earlier termination of this Agreement.  
8.8   Execution in Counterparts       This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Party.   8.9   Amendments      
No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any Party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of the Party against
whom it is sought to enforce such waiver, amendment, supplement or modification.
  8.10   Waivers       No failure on the part of a Party to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by Applicable Law.   8.11   No
Partnership       Nothing contained herein or in the Agreement shall make a
Party a partner of any other Party and no Party shall hold out the other as
such.   8.12   Taxes, Royalties and Duties       All royalties, taxes and duties
imposed or levied on any Metal delivered hereunder (other than any taxes on the
income of the Supplier) shall be for the account of and paid by the Purchaser.  
8.13   Limitations of Liability       Neither Party shall be liable to the other
Party for any indirect, collateral, incidental, special, consequential or
punitive damages, lost profit or failure to realize expected savings or other
commercial or economic loss of any kind,



--------------------------------------------------------------------------------



 



28

    howsoever caused, and on any theory of liability (including negligence)
arising in any way out of this Agreement.   8.14   Confidentiality

  (a)   Subject to Section 8.15, each Party shall hold, and shall cause its
respective Group members and its respective Affiliates (whether now an Affiliate
or hereafter becoming an Affiliate) and its Representatives to hold, in strict
confidence, with at least the same degree of care that applies to its own
confidential and proprietary Information, all confidential and proprietary
Information concerning the other Group (or any member thereof) that is either in
its possession (including Information in its possession prior to the date
hereof) or furnished by the other Group (or any member thereof) or by any of its
Affiliates (whether now an Affiliate or hereafter becoming an Affiliate) or
their respective Representatives at any time pursuant to this Agreement or the
transactions contemplated hereby (any such Information referred to herein as
“Confidential Information”), and shall not use, and shall cause its respective
Group members, Affiliates and Representatives not to use, any such Confidential
Information other than for such purposes as shall be expressly permitted
hereunder or thereunder. Notwithstanding the foregoing, Confidential Information
shall not include Information that is or was (i) in the public domain other than
by the breach of this Agreement or by breach of any other agreement relating to
confidentiality between or among the Parties and/or their respective Group
members, their respective Affiliates or Representatives, (ii) lawfully acquired
by such Party (or any member of the Group to which such Party belongs or any of
such Party’s Affiliates) from a Third Party not bound by a confidentiality
obligation, or (iii) independently generated or developed by Persons who do not
have access to, or descriptions of, any such confidential or proprietary
Information of the other Party (or any member of the Group to which such Party
belongs).     (b)   Each Party shall maintain, and shall cause its respective
Group members to maintain, policies and procedures, and develop such further
policies and procedures as will from time to time become necessary or
appropriate, to ensure compliance with this Section 8.14(a).     (c)   Each
Party agrees not to release or disclose, or permit to be released or disclosed,
any Confidential Information to any other Person, except its Representatives who
need to know such Confidential Information (who shall be advised of their
obligations hereunder with respect to such Confidential Information), except in
compliance with Section 8.15. Without limiting the foregoing, when any
Information furnished by the other Party after the Effective Time pursuant to
this Agreement is no longer needed for the purposes contemplated by this
Agreement, each



--------------------------------------------------------------------------------



 



29

      Party will promptly, after request of the other Party and at the election
of the Party receiving such request, return to the other Party all such
Information in a printed or otherwise tangible form (including all copies
thereof and all notes, extracts or summaries based thereon) and destroy all
Information in an electronic or otherwise intangible form and certify to the
other Party that it has destroyed such Information (and such copies thereof and
such notes, extracts or summaries based thereon). Notwithstanding the foregoing,
the Parties agree that to the extent some Information to be destroyed or
returned is retained as data or records for the purpose of business continuity
planning or is otherwise not accessible in the Ordinary Course of Business, such
data or records shall be destroyed in the Ordinary Course of Business in
accordance, if applicable, with the business continuity plan of the applicable
Party.

8.15   Protective Arrangements       In the event that any Party or any member
of its Group or any Affiliate of such Party or any of their respective
Representatives either determines on the advice of its counsel that it is
required to disclose any Confidential Information (the “Disclosing Party”)
pursuant to Applicable Law or receives any demand under lawful process or from
any Governmental Authority to disclose or provide Confidential Information of
the other Party (or any member of the Group to which such Party belongs), the
Disclosing Party shall, to the extent permitted by Applicable Law, promptly
notify the other Party prior to the Disclosing Party disclosing or providing
such Confidential Information and shall use commercially reasonable efforts to
cooperate with the Requesting Party so that the Requesting Party may seek any
reasonable protective arrangements or other appropriate remedy and/or waive
compliance with this Section 8.15. All expenses reasonably incurred by the
Disclosing Party in seeking a protective order or other remedy will be borne by
the Requesting Party. Subject to the foregoing, the Disclosing Party may
thereafter disclose or provide such Confidential Information to the extent (but
only to the extent) required by such Applicable Law (as so advised by legal
counsel) or by lawful process or by such Governmental Authority and shall
promptly provide the Requesting Party with a copy of the Confidential
Information so disclosed, in the same form and format as disclosed, together
with a list of all Persons to whom such Confidential Information was disclosed.

[The remainder of this page is intentionally blank.]



--------------------------------------------------------------------------------



 



30

IN WITNESS WHEREOF, the Parties hereto have caused this Amended and Restated
Metal Supply Agreement to be executed by their duly authorized representatives.

            NOVELIS INC.
      By:   /s/ Martha Brooks         Name:           Title:           RIO TINTO
ALCAN INC.
      By:   /s/ Jacynthe Cote         Name:           Title:        

 